Mr. Justice Van Orsdel
delivered the opinion of the Court:
This case was submitted with No. 3116, ante, 351, and is between the same parties. It is a suit on the supersedeas bond given on appeal in the action at law to recover the amount of the judgment therein. Defendant moved to stay the proceedings in the court below pending appeal in the equity case. The *359court denied tbe motion, and, on motion of plaintiff, entered judgment on tbe bond for tbe amount of tbe_ judgment in tbe original case- From tbe judgment on tbe bond, tbis appeal was taken.
Since tbe motion was merely to suspend proceedings in this case pending tbe appeal in tbe equity cause, tbe final disposition of that case renders tbe question raised by finis appeal a moot one.
Tbe judgment is affirmed, with costs. Affir-med.
A motion for reargument was denied February 15, 1919.